U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number:333-154221 S Form 10-K£ Form 20-F£ Form 11-K£ Form 10-Q£ Form 10-D£ Form N-SAR £ Form N-CSR For period ended:September 30, 2009 £Transition Report on Form 10-K £Transition Report on Form 20-F £Transition Report on Form 11-K £Transition Report on Form 10-Q £Transition Report on Form N-SAR For the Transition Period Ended:N/A Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION Full Name of Registrant:Bloggerwave, Inc. Address of Principal Executive Office (Street and Number): Humlebaek Strandvej 21 DK-3050 Humlebaek Denmark PART II - RULES 12b-25 (b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. S (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense S (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached, if applicable. 1 PART III - NARRATIVE The Company is unable to file its quarterly report on Form 10-K for the year ended September 30, 2009, within the prescribed time period due to its difficulty in completing and obtaining required financial and other information without unreasonable effort and expense. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Ulrik Svane Thomsen 5040 1749 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes X .No . (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes .No X . If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Bloggerwave, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 28, 2009 By: /s/ Ulrik Svane Thomsen Ulrik Svane Thomsen 2
